Exhibit 99.1 NEWS FOR RELEASE: October 11, 2011 Charter Communications Announces CEO Succession Plan Michael J. Lovett to remain as President and CEO for transition period St. Louis, Missouri – Charter Communications, Inc. (NASDAQ: CHTR) (“Charter” or the “Company”) today announced that it is implementing a CEO succession plan following President and Chief Executive Officer Michael J. Lovett advising the Board of Directors of his personal decision to step down as President and CEO on April 30, 2012 or earlier if a successor is appointed before that time.Charter’s Board of Directors will begin the process of evaluating candidates, and Mr. Lovett will remain in his present positions during this transition period. EricL.Zinterhofer, Chairman of the Board of Charter, stated, “Under Mike’s leadership, Charter has established a solid foundation for customer growth through executing on its long-term strategic initiatives and assembling a high quality management team around a much improved financial position. We appreciate his many contributions to the success of the Company and his willingness to assist in an orderly transition. On behalf of the Board of Directors, I thank Mike for his continued service during this transitional period.” Mr. Lovett said, “Charter has made significant progress on our longer-term strategic initiatives and has become a stronger, better positioned company with solid results and extremely talented people. With Charter on strong footing, I believe this is the right time for me to move on to the next chapter of my career.In the meantime, I remain fully committed to the Charter team in this succession period and am confident that our Board will select an exceptional business leader who will continue to build on the substantial progress we have made over the past several years.” Mr. Lovett joined Charter in August 2003 and was named President and Chief Executive Officer in April 2010. Prior to that, he served as Charter’s Executive Vice President and Chief Operating Officer. About Charter Charter is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TV® video entertainment programming, Charter Internet® access, and Charter Phone®. Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, business telephone, video and music entertainment services, and wireless backhaul. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at charter.com. ### Media: Analysts: Anita Lamont
